SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1242
KA 11-00810
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

GEORGE E. JOHNSON, DEFENDANT-APPELLANT.


JOSEPH T. JARZEMBEK, BUFFALO, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Genesee County Court (Robert C.
Noonan, J.), rendered March 15, 2011. Defendant was resentenced upon
his conviction of assault in the first degree and attempted assault in
the first degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed (see People v Lingle, 16 NY3d 621).




Entered:    November 9, 2012                       Frances E. Cafarell
                                                   Clerk of the Court